Citation Nr: 0208868	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain, from August 11, 1995 to August 
24, 1997.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain for the period from August 25, 1997, 
currently rated 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated 10 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

6.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
April 1992.  

The issues on appeal come to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Denver 
Regional Office (RO) May 1996 rating decision which increased 
the rating of service-connected lumbosacral strain from zero 
to 10 percent (effective August 11, 1995), reduced the rating 
of his service-connected chondromalacia of the left knee from 
10 to zero percent (effective August 11, 1995), and denied 
service connection for a left ankle disability and 
entitlement to TDIU.  Since then, the RO increased the rating 
for lumbosacral strain to 20 percent from August 25, 1997 and 
restored the rating for service-connected chondromalacia of 
the left knee to 10 percent.  

The Board remanded this case to the RO in September 2001, for 
the purpose of additional development of the evidence and 
readjudication under applicable law and regulations.  

FINDINGS OF FACT

1.  The veteran's obfuscation of his current level of 
disability at VA examinations in February 1998 and November 
2001 constituted a failure to cooperate in development of his 
claims and a constructive failure to appear for those 
examinations.

2.  He is shown to have little or no left knee, left ankle, 
right knee or low back disability; his behavior on VA 
examination in February 1998 and November 2001 rendered 
impossible a precise determination of the level of disability 
and the underlying pathology, if any, for the claimed 
conditions.

3.  His service-connected disabilities are not shown to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 
3.655, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§  3.321(b), 
3.655, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2001).

3.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain, for the period from August 
11, 1995 to August 24, 1997, are not met.  38 U.S.C.A.§§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 3.655, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

4.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain for the period from August 25, 
1997 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 3.321(b), 4.71a, 3.655, Codes 5292, 5293, 5295 
(2001).

5.  A left ankle disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  
38 C.F.R. § 3.303 (2001).

6.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 3.655, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has recently been a significant 
change in law with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that on receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  In this 
case, the Board concludes that the discussions in the rating 
decision, the statement of the case, supplemental statements 
of the case, and the Board's September 2001 remand in this 
proceeding adequately informed the veteran of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  The Board's September 
2001 remand specifically described which actions were to be 
completed by VA and which were to be completed by the 
veteran.  

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  In this case, the veteran's service medical records 
and pertinent VA and private clinical records have been 
associated with the claims folder.  The veteran has not 
alleged that there are any additional medical records related 
to the disabilities at issue that have not been associated 
with the claims file.  Finally, in accordance with VA's duty 
to assist, the veteran was afforded multiple VA examinations.  
The Board finds that the examiners detailed and addressed the 
specific criteria in the Rating Schedule, see Massey v. 
Brown, 7 Vet. App. 204 (1994), as well as possible, given the 
veteran's gross exaggeration of symptoms, which will be 
discussed in detail in the analysis portion of this decision. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims.  
38 U.S.C.A. §§ 5103, 5103A 5107(a) (West 1991 & Supp. 2001).  
Thus, there no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
The veteran's failure to present himself in an honest fashion 
and his attempt to obfuscate his true history and current 
level of disability at February 1998 and November 2002 VA 
examinations constituted a failure to cooperate in the 
development and adjudication of his claims, and is a 
significant factor in the Board's decision not to develop the 
claims on appeal further and in the disallowance of the 
claims.  This failure to cooperate at the VA examinations 
resulted in inextricable difficulties in adjudicating and 
developing the veteran's claims, preventing examining 
physicians from making critical determinations as to precise 
etiologies and levels of severity of service-connected 
disabilities. 

Factual Background

Clinical evaluation at the veteran's January 1987 enlistment 
examination was normal for the feet and lower extremities.  
In May 1988, he was seen for left ankle pain.  He had an 
inversion injury after falling down stairs.  He was in no 
acute distress, except antalgic gate and stance.  There was 
effusion of the left ankle and non-pitting edema.  The ankle 
was diffusely tender to palpation without deformity or 
crepitus.  The assessment was secondary sprain, and he was 
treated with pain medication, ice and elevation of the leg 
for three days.  He was to return if symptoms did not 
improve.  There is no indication in the service medical 
records of follow-up care for the injury.  

Clinical evaluation at the veteran's service separation 
examination (the report of which is undated but signed by a 
physician's assistant, a dentist, and a reviewing officer or 
approving authority) was normal for feet and lower 
extremities.  History given in April 1992 for purposes of the 
examination contained no specific notation referencing the 
left ankle.

October 1995 MRI of Left Ankle

An October 1995 VA MRI report for the left ankle includes an 
impression of an accessory soleus muscle, resulting in 
palpable mass above the left medial malleolus.  There was no 
evidence for a tumor, tenosynovitis or any other abnormality.

January 1996 VA Examination

On January 1996 VA medical examination, the veteran gave a 
history of having been diagnosed with chondromalacia of the 
left and right knee while in service.  He stated he had pain 
that was increased by standing for more than 10 minutes, or 
walking for more than 1/2 block, and that when he sat down with 
bent knees, he had to straighten the knees, or the pain 
increased.  He said that weather changes hurt his knees, and 
that going up and down stairs made the pain worse.  He 
indicated he got some relief with pain medication.  He also 
gave a history of being treated for lumbosacral strain in 
1988, caused while working in the motorpool, when he lifted 
heavy boxes as a warehouseman.  He said the pain was 
increased by lifting more than 45 pounds, sitting more than 
15 minutes, bending over, and standing more than an hour.  He 
said that walking did not make the pain worse, and sitting 
seemed to help.  He also complained of left ankle pain and 
swelling.  The examiner noted that in October 1995, the 
veteran was seen at the emergency room at an orthopedics 
clinic and had an MRI of the left ankle.  The veteran related 
that the ankle was sore and gave him problems since August of 
1995.  

During physical examination in January 1996, his carriage, 
posture and gait were normal.  Ligaments were stable.  The 
right knee circumference was 38.5 centimeters, and the left 
knee circumference 37.0 centimeters.  Strength was within 
normal limits.  The left knee range of motion was 0 to 140 
degrees extension to flexion.  The range of right knee motion 
was 0 to 120 degrees.  There was no tenderness on 
patellofemoral compression, bilaterally.  Anterior drawer 
sign was negative, bilaterally.  The lumbosacral spine 
appeared to be in midline.  Forward bending was 85 degrees, 
lateral bending left and right was 35 degrees.  Straight leg 
raising was negative, bilaterally.  Both knee and ankle jerks 
and neurological examination was unremarkable.  The 
examiner's assessments included history of left knee 
chondromalacia with no limitation of motion, quiescent at 
present; history of right knee chondromalacia, limitation of 
motion, quiescent at present; and, recurrent lumbosacral 
strain, limited motion.

With regard to employability attributable to his service-
connected disability, the examiner found that the veteran had 
the following restrictions in his activities:  lifting 
limited to 45 pounds, sitting no more than 15 minutes at a 
time and has to change position, standing for not more than 
an hour.  There was no limitation on walking.  As to 
nonservice-connected carpal tunnel syndrome, the examiner 
found the veteran had repetitive motion restrictions. 

April 1997 RO Hearing

During the veteran's April 1997 RO hearing, he described 
swelling of the knees during service, but no surgery.  He 
described urinary difficulty, frequent urination, and throat 
difficulty, to include recurrent swelling and infection.  He 
said that a year earlier, he had been seen for a 
peritonsillar abscess in a hospital emergency room.  He 
stated he had very little right knee flexion and that he 
could not straighten his back, even when lying down.  He 
reported constant and periodic stiffening of both knees, 
indicating that the left knee was worse than the right.  He 
stated his ankle had bothered him since August 1995.  He said 
the ankle condition did not arise in service, but was 
secondary to his left knee which was secondary to his 
service-connected residuals of post perineal trauma.  He said 
his weaker knee caused his upper quadriceps to be weaker than 
otherwise, causing him to use his ankle more than he normally 
would and causing ankle flare up.  As to his back, he 
described daily upper and lower back spasms.  He reported 
using a heating pad, as normal sitting and everyday activity 
caused spasms.  He said that his service-connected 
disabilities, apart from his nonservice-connected 
disabilities of the upper extremities for which he was 
receiving social security disability benefits, rendered him 
unable.  

September 1997 MRI of the Knees

A September 1997 VA MRI of the knees revealed a small Baker's 
cyst on the left knee.  There was no evidence of significant 
joint effusion.  Ligaments and menisci were intact 
bilaterally.  There was normal bone signal.

October 1997 Physical Therapy Notes for Low Back

In October 1997, the veteran was evaluated by a VA physical 
therapist for a TENS unit and for help with his low back 
pain.  The physical therapist found that walking increased 
low back pain and sitting increased middle back pain.  When 
the veteran was supine with legs flexed, the pain decreased.  
The physical therapist found decreased ranges of motion, with 
pain at 50 degrees forward flexion and at -10 degrees 
backward bending.  Manual muscle testing was 4/5 with pain 
for forward flexion and bending backwards, and 5/5 for side 
bends to the left and right.  Active range of motion was 87 
degrees for right knee flexion and 83 degrees for left knee 
flexion.  Straight leg raises were positive bilaterally at 45 
degrees.  There was a decreased right anterior glide of the 
ilium, and decreased mobility at L1 and L4-5 with pain.  The 
physical therapist listed the veteran's problems as constant 
low back pain with intermittent back spasms, decreased active 
range of motion of the low back, knees and hips, decreased 
strength of the abdomen, and back, bilateral knee pain, 
decreased sensation of the lower extremities, positive 
straight leg raising indicating possible disc injury, femoral 
nerve irritation, stiff right ilium and lower and upper 
lumbar spine, and decreased ability to sleep and walk.

February 1998 VA Examination

On February 1998 VA examination, the veteran reported the 
onset of discomfort in his left ankle in 1995 without 
antecedent injury.  He sought evaluation.  An MRI had 
indicated questionable muscle problems.  He reported his left 
ankle hurt constantly when he when he walked.  The MRI showed 
an accessory soleus muscle on the left medial malleolus.  On 
physical examination, the extremities were without clubbing, 
cyanosis or edema.  His reflexes were 1+ to trace at all 
levels.  

In the examining physician's judgment, when attempting to 
perform testing of the left ankle, as well as both knees, the 
low back, and ankle, the examination was entirely suboptimal.  
The examiner noted that the veteran complained of excessive 
pain, far exceeding the objective evidence, and the 
examination was therefore difficult, if not impossible, to 
complete.  The majority of the values, other than those that 
were measured directly with measuring tape, were estimated.  
The assessment for the left ankle was "with discomfort as 
described and MRI evidence of an accessory soleus muscle, but 
with insufficient evidence to make the diagnosis of an acute 
or chronic disorder to date."

In the opinion of the February 1998 VA examiner, the veteran 
had many factors involved in his employability issues.  The 
examinations to evaluation strength, coordination, and joint 
mobility were suboptimal with subjective evidence far 
outweighing the objective data.  The examiner believed that 
the veteran would not be limited in his ability to be 
employed secondary to his peroneal trauma.  However, there 
were indications that he would have difficulty performing 
manual labor secondary to back spasms as described, requiring 
the use of a TENS unit.  It was opined that the veteran could 
perform in a sedentary capacity with lifting restrictions not 
to exceed 25 pounds.  It was also suggested that distant 
observations of the veteran as he performed his daily 
activities may provide useful ancillary data.

Additional Treatment and Examination Records

The Board has reviewed all evidence of record, to include all 
treatment and examination records associated with the claims 
file.  VA treatment records include diagnoses of degenerative 
lumbar disc disorder (June 1998, June 1999, October 1999, 
February 2000), bilateral chondromalacia (June 1998, December 
1999); and chondromalacia and degenerative joint disease of 
both knees, patellofemoral syndrome (January 1998).  Each 
diagnosis was rendered by a nurse practitioner.

An October 1999 VA treatment record includes a diagnosis of a 
degenerative lumbar disc disorder.  The nurse practitioner 
wrote that he or she reviewed a lumbar spine MRI, but did not 
discuss the findings of the MRI.  The veteran was also 
assessed as having a left lower extremity Baker's cyst, and 
bilateral chondromalacia of the knees.  The treatment notes 
show that this same nurse practitioner ordered X-rays of the 
lumbar spine in February 2000.
 
A VA medical doctor's records of treatment from December 2000 
through March 2001 include recurrent diagnoses of low back 
pain.

A March 2000 VA X-ray report for the veteran's lumbar spine 
shows an assessment of osseous density anterior to the L3-4 
interspace.  This, in the radiologist's view, may have 
represented ligamentous calcification or annular 
calcification.  The possibility of a limbus vertebrae was 
felt to be a less likely consideration.  The remainder of the 
examination was unremarkable.  The physician's summary 
impression was normal lumbar spine.

November 2001 VA Examination

During a November 2001 VA examination, the veteran initially 
denied any history of left ankle injury until after his 
service career.  He then apparently stated that he slipped on 
ice and injured his ankle, and was evaluated in service.  He 
stated he was treated with medication and injections, and had 
significant difficulty which persisted until his separation 
from service.  At the time of examination, he complained of 
throbbing pain over the posterior and medial aspects of the 
left ankle.

The VA examiner's study of the service medical records 
revealed a single visit for injury to the left ankle in May 
of 1988.  The veteran was described as sustaining an 
inversion-type injury on the stairs.  There was no follow-up 
examination after a diagnosis of grade 2 ankle sprain.  

Examination of the left ankle showed dorsiflexion of 20 
degrees, and plantar flexion of 35 degrees.  The veteran 
complained of no pain to palpation over the lateral aspect of 
the ankle.  He had no pain over the anterior talofibular 
ligament.  He had no pain over the syndesmosis.  There was no 
pain with external rotation of the foot and no pain on 
palpation of the proximal fibula.  The veteran complained 
bitterly of tenderness to palpation along the course of the 
posterior tibial tendon.  The examiner's impression was left 
ankle pain.

In the examiner's opinion, the veteran's left ankle pathology 
was best termed as posterior tibial tendonitis, although the 
clinical manifestations of this were incomplete.  The only 
finding that might be consistent this diagnosis was pain of 
the tendon in question.  The examiner elaborated, there was 
no indication of ankle instability.  The veteran had no 
instability on stress testing an no limitation in motion.  
Based on these observations, it was the examiner's opinion 
that it was "at least as likely as not that the disability 
is not causally related to service." 

Wadell's testing, indicative of symptoms magnification and 
nonorganic pain behaviors, was markedly positive.  The 
veteran complained of low back pain with concerted 
truncopelvic rotation, and low back pain with superficial 
skin pinch, low back pain with light-touch over a large area.  
He also complained of low back pain and sciatic pain on 
supine straight leg raise, but not on seated straight leg 
raise (an inconsistency).  In addition, he complained of low 
back pain with only 30 degrees of passive hip flexion while 
supine, again inconsistent given the magnitude of range of 
motion in the hip necessary for simple walking  At the 
completion of the supine examination, the veteran easily 
performed a sit-up back to a seated position.  

The examiner's impressions were low back pain; patellofemoral 
syndrome, left, by history; anterior knee pain, right; and 
left ankle pain.  Based on the single evaluation and review 
of the materials provided in the claims file, the examiner 
was unable to explain either the magnitude or perpetuation of 
the veteran's current orthopedic complaints on any 
pathological basis.  In the examiner's view, the medical 
record was not indicative of chronic medical conditions.  In 
addition, review of examinations that had taken place since 
the veteran's discharge had continued to show a paucity of 
objective findings that might be indicative of chronic 
orthopedic difficulties.  The examiner found the veteran's 
complaints at the examination to be purely subjective.  There 
was no evidence of problems other than pain in the knees, 
back and ankle.  

During the November 2001 examination, the veteran was 
questioned as to whether or not he had anything else to add 
or modify pertaining to the examination and he replied that 
he did not.  When questioned with regard to discrepancies 
between his recalled history and the history documented in 
the chart, his response was to disbelieve that there were not 
more recordings of his symptoms in the service medical 
records or at his service separation examination.

The examiner mentioned that with regard to the low back 
condition, the veteran's examination was not suggestive of 
ongoing chronic orthopedic spinal pathology.  There was a 
paucity of objective findings , which combined with the 
veteran's nonorganic responses, suggest an invalid resopnse 
on the part of the veteran.  The veteran's service medical 
records and subsequent treatment records were consistent in 
their lack of objective findings.  As such, the examiner was 
unable to give a diagnosis beyond "low back pain, 
nonspecific."  The examiner acknowledged the veteran's 
complaints of subjective discomfort were considerable.  He 
determined that there was inadequate pathology to present and 
support his subjective findings of pain.  He concluded by 
saying that the veteran's functional impairment due to his 
complaints of pain with regard to the lower back "will 
include voluntary limitations in his activities which cannot 
be objectively justified."

With regard to both knees, the examiner acknowledged the 
veteran's documented history of mild retropatellar pain 
syndrome on the left.  The examiner found, however, that no 
pertinent pathology was present on examination of the knees, 
other than pain elicited to palpation around that 
patellofemoral articulation.  Again, the examiner found, the 
veteran's complaints of his subjective discomfort were 
significant, while his objective indications were minimal.  
Functional impairment would be considered "voluntarily 
limited activities of squatting, kneeling and bending or 
climbing because of his discomfort."  

The examiner indicated that he was a board-certified 
orthopedic surgeon.

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, pain on movement, or flare-ups.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Knees 

Pursuant to 38 C.F.R. § 4.71a, Code 5257, recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling if slight, 20 percent disabling if moderate, and 30 
percent disabling if severe.

Under Code 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling, while under Code 
5259, removal of cartilage with symptomatic residuals is 
rated as 10 percent disabling.

Under Code 5260, limitation of flexion of the leg to 15 
degrees is rated as 30 percent disabling; to 30 degrees is 
rated as 20 percent disabling; to 45 degrees is rated as 10 
percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Code 5261, limitation of extension of the leg to 45 
degrees is rated 50 percent disabling; to 30 degrees is rated 
40 percent disabling; to 20 degrees is rated 30 percent 
disabling; to 15 degrees is rated 20 percent disabling; to 10 
degrees is rated 10 percent disabling; and to 5 degrees or 
less is rated noncompensable. 

A claimant who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.

At the January 1996 VA examination, the veteran's knee 
symptoms were quiescent.  On February 1998 and November 2001 
VA examination, he greatly exaggerated his knee symptoms.  At 
both of the latter examinations, subjective complaints far 
exceeded the objective evidence of disability, in the opinion 
of the examining physicians.  At the November 2001 VA 
examination, the examiner listed several examples of 
objective evidence of "symptoms magnification and nonorganic 
pain behaviors," and inconsistencies in the veteran's 
complaints between, for example, apparently feigned 
limitations of hip flexion beyond what was required for the 
veteran's demonstrated simple walking or easy performance of 
a sit-up back to the seated position.  The examiner found 
that the veteran did not have objective evidence of chronic 
orthopedic difficulties - in essence he determined the 
veteran to have no chronic disability of the knees or back.

As to the knees, the veteran had slight or no objectively 
ascertainable limitation of motion or instability, and at 
most only very slight knee disability, on all three VA 
examinations.  His complaints of pain appear to have been 
feigned or greatly exaggerated in the judgment of the 
February 1998 and November 2001 VA medical examiners.  

The Board acknowledges recurrent notations of significant 
knee pain and one diagnosis of degenerative joint disease of 
the knees by a VA treating nurse practitioner.  The Board 
considers the complaints of pain at VA treatment sessions 
during pendency of the veteran's appeal highly suspect, in 
light of the veteran's extraordinary exaggeration of symptoms 
during his VA examinations, as discerned by the November 2001 
VA examiner, a board certified orthopedic surgeon.  The Board 
further considers the diagnosis by a VA nurse practitioner of 
degenerative joint disease of the knees to be vastly 
outweighed by the contrary determinations of VA physicians on 
VA medical examination.

Neither the veteran's left or right knee disability would 
warrant a rating in excess of 10 percent under any diagnostic 
code.  For both knees, his range of motion is full or nearly 
full and he has no instability, and no objectively 
ascertainable pathology that would create pain.  His only 
"disability" appears to be feigned or exaggerated pain.  
His actual level of pain and his true pathology, if any, is 
patently unascertainable because he refuses to be accurate 
and honest at his VA medical examinations.  

The claims for increased ratings for knee disability are 
denied on two grounds.  First, the best evidence of record is 
that the veteran has no disability of either knee, and any 
failure of the examiners to ascertain any disability is a 
result of his feigning or greatly exaggerating his symptoms.  
The November 2001 VA examiner, a board certified orthopedic 
surgeon, found that any functional impairment was due purely 
to "voluntary limitations."  As a matter of logic, where 
there is no ascertainable current disability, there can be no 
increased rating.  Certainly, the examination reports 
demonstrate that the criteria for the next higher rating of 
20 percent are not met or approximated for either knee -- 
there are no symptoms in either knee approximating limitation 
of extension to 15 degrees (see Codes 5003, 5261), no 
limitation of flexion to 30 degrees (see Codes 5003, 5260), 
no moderate instability or other moderate knee impairment 
(see Code 5257), and no evidence of symptomatic cartilage 
damage (see Code 5258).  

Second, by grossly exaggerating his symptoms in a manner 
manifestly obvious to two VA examiners, the veteran has 
essentially failed to report for the February 1998 and 
November 2001 VA examinations without good cause.  With only 
obfuscation from the veteran, two VA examiners, to include a 
board certified orthopedic surgeon, were able to objectively 
ascertain that he was being dishonest, though they couched 
their findings in less direct and more polite language, such 
as stating that his responses were magnified, inconsistent, 
or invalid.  For purposes of precisely ascertaining any 
etiology and his current level of disability, the veteran's 
obfuscation of symptoms at VA examinations constitutes in 
essence a failure to appear for the examinations.  Some 
minimal level of cooperation and honesty, in addition to mere 
physical presence, is required to enable a VA examiner to 
conduct an examination.  Given his recalcitrance, the 
veteran's behavior was no better than if he stood outside of 
the examination room and refused to enter.  Under 38 C.F.R. 
§ 3.655 (2001), where a claimant fails without good cause to 
appear for a scheduled examination in conjunction with a 
claim for increase, the claim will be denied. 

Lumbosacral Strain

Pursuant to 38 C.F.R. § 4.71a, Code 5292, limitation of 
motion of the lumbar spine is rated as 40 percent disabling 
if severe, 20 percent disabling if moderate, and 10 percent 
disabling if slight.

Under Code 5293, intervertebral disc syndrome is rated 60 
percent disabling, if pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  The condition is rated 40 
percent disabling if severe, with recurring attacks with 
intermittent relief.  Moderate disability with recurring 
attacks is rated as 20 percent disabling.  Mild 
intervertebral disc syndrome is rated 10 percent disabling.  
Where the condition is postoperative and cured, it is rated 
as noncompensable.

Pursuant to Code 5295, lumbosacral strain is rated 40 percent 
disabling if severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, in standing 
position, a 20 percent rating may apply.  With characteristic 
pain on motion, a 10 percent rating is proper.  With slight 
subjective symptoms only, a noncompensable rating is 
warranted.

In VAOPGCPREC 36-97, the General Counsel concluded that Code 
5293 involves limitation of range of motion.  VOPGCPREC 36-
97, paragraph 6.  Therefore, according to the General 
Counsel, a veteran could not be rated under Code 5293 for 
intervertebral disc disease based upon limitation of motion, 
and also be rated under, for example, Code 5292, because to 
do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  The VA General Counsel asserted that in keeping 
with 38 C.F.R. § 4.7, the disability may be rated under the 
diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.  

In November 2001, the VA examiner, a board certified 
orthopedist, ascertained that there was no pathological basis 
for the veteran's low back complaints.  To the extent the 
veteran may have had some minimal level of pathology or 
disability, his behavior at the examination precluded an 
accurate assessment of his level of disability, other than 
the examiner's finding that the veteran's examination was 
"not suggestive of ongoing chronic spinal pathology."  Any 
functional impairment was found to be due purely to 
"voluntary limitations."  As a matter of logic, where there 
is no ascertainable disability, there can be no increased 
rating.  

Pursuant to the February 1998 and November 2001 VA examiners' 
findings, for the period from August 25, 1997, forward, the 
Board finds that the veteran's service-connected 
"lumbosacral strain" does not meet or approximate the 
criteria for the next higher rating of 40 percent under Codes 
5295 - the condition is in no sense of the word severe.  Nor 
does the veteran have severe limitation of motion of the 
lumbar spine (see Codes 5003 and 5292).  Also, the claim is 
necessarily denied for the veteran's failure to appear for 
the scheduled February 1998 and November 2001 VA 
examinations, for the same reasons as discussed in the 
section of this decision adjudicating increased ratings for 
the veteran's claimed knee disabilities.

The Board acknowledges complaints of back pain and a 
diagnosis of degenerative lumbar disc disorder during VA 
treatment.  A nurse practitioner indicated in October 1999 
that a lumbar spine MRI was reviewed, but did not discuss the 
objective MRI findings.  There is no other reference to this 
lumbar MRI in the treatment records, and reference to the MRI 
appears to be incorrect and an anomaly.  In February 2000 the 
same physical therapist ordered X-rays of the lumbar spine.  
The impression based on March 2000 VA X-ray study reviewed by 
a VA physician was normal lumbar spine.  It is highly 
unlikely VA treating physicians would have made a negative 
diagnosis by X-ray only a few months after an MRI of the 
lumbar spine showed degenerative disc disease, or that a 
nurse practitioner would order X-rays of the lumbar spine 
only three months after an MRI with positive findings had 
been reviewed.  The veteran is not service connected for 
lumbar spine disc disease; the evidence is strong that he 
does not have lumbar disc disease.  

Even if his current disability were to be due to lumbar spine 
disc disease which was ultimately found to be service 
connected, he would not meet the criteria for a rating in 
excess of 20 percent for disc disease.  This would be a 40 
percent rating under Code 5293, which requires severe 
symptoms, with recurring attacks, with little intermittent 
relief.  The VA examinations of record make clear that the 
veteran does not meet or approximate this level of 
symptomatology.  Whatever the pathology, if any, cumulative 
ratings under both Codes 5292 (limitation of motion lumbar 
spine) and 5293 (disc disease) for the same symptoms is not 
permitted. VOPGCPREC 36-97.  Likewise, cumulative rating of 
the same symptoms under both Codes 5293 (disc disease) and 
5295 (lumbosacral strain) would be impermissible pyramiding.  
See 38 C.F.R. 4.14.  Given the lack of credibility reflected 
by the veteran's behavior at recent VA examinations, the 
Board cannot help but greatly discount the veteran's 
reporting of symptoms during VA treatment while his 
disability claims were pending before VA.  Especially because 
the assessments of degenerative disc disease were rendered by 
a nurse practitioner, whose level of expertise would 
necessarily have been significantly lower than that of a 
board certified orthopedic surgeon for the purpose of 
ascertaining discrepancies between objectively verified 
pathology and subjective complaints, the Board finds the 
complaints and assessments rendered at these treatment 
sessions to be highly suspect.  The Board assigns far greater 
weight to the November 2001 VA examiner's findings of no 
pathology, clearly ascertained with a great deal of care to 
detail and the high level of medical expertise required of a 
board certified orthopedic surgeon.  Nor would the existence 
of any disc disability, whatever the magnitude, mitigate the 
consequences of the veteran's behavior at his VA 
examinations, among which is the denial of all claims for 
increase currently on appeal.  

The Board further acknowledges the findings of the physical 
therapist who evaluated the veteran for a TENS unit in 
October 1997.  These findings are called into question by the 
findings of the February 1998 (only four months later) and 
January 2001 VA examiners.  As with the nurse practitioner, 
the Board finds it likely that the physical therapist did not 
have the medical expertise that the two medical doctors, and 
especially the board certified orthopedic surgeon, who 
conducted the VA examinations, had in ascertaining 
objectively that the veteran was not cooperating and was 
exaggerating his symptoms.  Given the veteran's behavior at 
these VA examinations, any reporting of orthopedic symptoms 
at VA treatment during the pendency of the veteran's appeal 
is of very low credibility.  The longitudinal findings of the 
November 2001 VA examiner based on his review of the claims 
file, that there was no sign of chronic pathology from 
service forward, greatly outweigh the findings of the 
physical therapist.

For the period from August 11, 1995 to August 24, 1997, 
during which time the veteran's low back disability is rated 
as 10 percent disabling, the evidence shows that the next 
higher rating of 20 percent is not warranted because the 
disability did not meet or approximate the criteria of 
moderate limitation of the lumbar spine (see Code 5292) or 
muscle spasm on extreme forward bending, loss of lateral sine 
motion, unilateral , in standing position.  On January 1996 
VA examination, the lumbosacral spine appeared to be in 
midline.  Forward bending was to 85 degrees, lateral bending 
left and right was to 35 degrees.  Straight leg raising was 
negative, bilaterally.  Both knee and ankle jerks were 
unremarkable.  Neurological examination was unremarkable.  
Due to the veteran's lack of credibility in these 
proceedings, the Board places great weight and emphasis on 
the objective VA examination results.  The objective 
evaluation on January 1996 VA examination appears to show at 
most slight limitation of motion.  The report does not 
suggest observation of current muscle spasm.  Although it 
might have been preferable for the examiner to make these 
determinations explicitly, we cannot now go back in time to 
examine the veteran's condition as it then existed.  The 
Board also considers the findings of the November 2001 VA 
examiner, a board certified orthopedic surgeon, of no 
evidence of chronic pathology, based on his longitudinal view 
of the record from the veteran's period of service forward, 
as seriously impugning any claim to chronic low back 
disability during the pendency of the veteran's appeal on 
this issue.  This is further evidence against the claim for 
increased rating for low back disability from August 11, 1995 
to August 24, 1997.

DeLuca

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered 
Deluca as to the veteran's bilateral knee and low back 
disabilities, but based on the November 2001 VA examiner's 
opinion, there is inadequate pathology to support the 
veteran's complaints of pain since service and his visible 
behavior in undertaking motion, both due to his exaggerating 
symptoms and due to the lack of objective evidence of 
service-connected pathology.  Thus, consideration of the 
DeLuca factors is not practicable in this case.

Extraschedular Consideration Pursuant to 38 C.F.R. § 3.321(b)

The Board has considered whether the veteran's claims for 
increased ratings for left knee, right knee, and low back 
disabilities should be referred to the Director, Compensation 
and Pension Service, for extraschedular consideration.  The 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  
There is no evidence in the claims file of frequent periods 
of hospitalization for these disabilities.  The November 2001 
VA examination report makes clear that the veteran's knee and 
low back disabilities are unexceptional, to the point of 
questioning whether there is any underlying pathology at all.  
There is nothing to show that these claimed disabilities have 
created marked interference with employment - they are 
particularly unexceptional.  Accordingly, the Board finds 
that this case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 
 
Service Connection Left Ankle

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521 (1996);  see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. Brown, 7 
Vet. App. 439 (1995).

In determining whether a claim of service connection is 
warranted, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.102 (2001).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the November 2001 examiner's 
opinion that it is "at least as likely as not that the [left 
ankle] disability is not causally related to service" is not 
sufficient to be the sole basis for denial of the claim for 
service connection for left ankle disability.  The opinion 
leaves open the possibility that it is as likely as not (or, 
in other words, in equipoise) that left ankle disability is 
related to service.  See 38 C.F.R. § 3.102.  This does not 
appear to have been the meaning intended by physician's 
remarks, but even if the wording is taken at face value, the 
Board need not rely on this physician's opinion alone in 
denying the claim.

The veteran has at times claimed that he has a chronic left 
ankle disability of service origin.  (See, e.g., the history 
provided at the November 2001 VA examination.)  Although he 
is a lay person and not competent to provide a medical 
diagnosis of a chronic disability or an opinion on etiology 
of same to active service or any incident occurring therein, 
see Givois v. Brown, 6 Vet. App. 136, 140 (1994), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), he is 
competent to state that he had observable symptoms (such as 
ankle pain) since service.  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  Of course, the veteran's credibility 
and inconsistencies in the record become relevant in the 
reporting of such symptoms.

There is one service medical record of an in-service ankle 
sprain.  The sprain appears to have been acute and 
transitory, as the veteran was to return for care in three 
days if symptoms did not improve.  He did not return for care 
at any time during service and his service separation medical 
examination revealed no ankle disability.  On February 1998 
VA examination, he described the onset of discomfort in his 
left ankle in 1995 without antecedent injury.  By contrast, 
and to the detriment of his credibility, at the November 2001 
VA examination the veteran initially denied any history of 
injury to his left ankle until after his service career, but 
later stated that he slipped on ice and injured his ankle, 
and was evaluated in the service and treated with medication 
and injections.  The service medical records show no incident 
of the veteran slipping on ice during service, or of his 
ankle being treated by injections.  

It appears that the veteran had not remembered the incident 
in service in which he injured his ankle on the stairs, and 
fabricated a history at the November 2001 VA examination of 
having slipped and fallen on ice in service resulting in 
treatment with injections and medication.  The Board places 
the most credibility on the history provided at the April 
1997 RO hearing and the January 1996 and February 1998 VA 
examinations that the veteran's ankle symptoms began in 1995 
without antecedent injury.  This is consistent with the 
veteran's having undergone an MRI of the left ankle in 
October 1995 showing an accessory soleus muscle during an 
emergency room visit.  The clear preponderance of the 
evidence shows that he did not acquire or aggravate any ankle 
disability during service, and had no disability of the ankle 
from the time his in-service acute and transitory ankle 
sprain resolved until about August 1995.  This judgment of 
the time of onset of the veteran's current ankle symptoms is 
based on a weighing of the relative credibility of the 
veteran's inconsistent statements over time.  The fact of 
chronicity in service is not adequately supported, and the 
evidence shows no symptomatology after discharge until 1995, 
over two years after service.  38 C.F.R. § 3.303(b).

With respect to the veteran's earlier contention that his 
left ankle disability was aggravated by his service-connected 
left knee injury which was in turn caused by his peritoneal 
injury, see Allen v. Brown, 7 Vet. App. at 448, the Board 
denies this claim because the November 2001 VA examiner could 
find no pathology for left knee disability or objectively 
ascertainable left knee disability, and could make a final 
diagnosis of left ankle pain.  The only signs of disability 
were the veteran's much-discredited complaints of pain.  If 
there is no current ascertainable level of left lower 
extremity orthopedic ankle or knee disability, then there can 
be no aggravation of the left ankle disability by the left 
knee disability or any other service related disability.  The 
VA examiner found the examination of the left knee to be 
particularly unremarkable, with no effusion, no evidence of 
instability, no meniscal signs, and no crepitation on range 
of motion.  If the November 2001 VA examiner was unable to 
ascertain a secondary cause of the veteran's claimed left 
ankle disability due to the veteran's fabricated history of 
an inservice injury or due to obfuscated symptomatology, this 
is not the fault of VA or the examiner, but the fault of the 
veteran.

The veteran's failure to cooperate at the examination was a 
factor in the denial of the claim for service connection for 
ankle disability and in the Board's decision not to further 
develop the claim.  The February 1998 examiner, faced with 
the veteran's exaggeration of symptoms, found that the 
assessment for the left ankle was "with discomfort as 
described and MRI evidence of an accessory soleus muscle, but 
with insufficient evidence to make the diagnosis of an acute 
or chronic disorder to date."  The November 2001 examiner 
was faced with a brand new fabricated inservice history and a 
brand new claim of inservice origin of the veteran's left 
ankle disability.  There is no reasonable possibility of 
properly developing the record (for example, there is no 
reasonable chance of obtaining a fully adequate VA 
examination) in a manner sufficient to substantiate the 
veteran's claims in the face of such repeated obfuscation. 

The benefit of the doubt is not for application in 
adjudication of this issue, since a strong preponderance of 
the evidence is against the claim.  38 C.F.R. § 3.102.

As discussed above, the veteran's failure to cooperate at 
February 1998 and November 20001 VA examinations constitutes 
a failure to appear for those examinations.  A claim for 
service connection is to be adjudicated on the evidence of 
record if the veteran fails to appear for a VA examination.  
See 38 C.F.R. § 3.655.  This the Board has done.  The 
veteran's conduct at this examination was a factor in denial 
of his claim and in the decision not to further develop the 
claim.

TDIU

The veteran's current service-connected disabilities and 
their respective ratings are as follows:  lumbosacral strain, 
rated 10 percent disabling from August 11, 1995, and 20 
percent disabling from August 25, 1997; status post perineal 
trauma with urinary frequency, rated noncompensable form 
April 4, 1992, and 20 percent disabling from January 11, 
1994; chondromalacia of the left knee, rated 10 percent 
disabling from April 4, 1992; chondromalacia of the right 
knee, rated 10 percent disabling from April 4, 1992; ilio 
inguinal neuralgia, rated 10 percent disabling from January 
1, 1994; status post peritoneal abscess, rated noncompensable 
from April 4, 1992; sinusitis rated noncompensable from April 
4, 1992; and status post laceration of the nose and right 
forehead above eyebrow, rated noncompensable from April 4, 
1992.  The combined ratings are 20 percent from April 4, 
1992; 40 percent from January 11, 1994; 50 percent from 
August 11, 1995; and 60 percent from August 25, 1997.  

VA will grant TDIU where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Thus, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards of 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).
 
The veteran's combined ratings do not meet the schedular 
requirements for a TDIU.  He does not have a combined rating 
of 70 percent or more with at least one disability ratable at 
40 percent or more, or one disability ratable at 60 percent 
or more.  See 38 C.F.R. § 4.16.

With regard to employability attributable to the veteran's 
service-connected disability, the January 1996 VA examiner 
found that the veteran had the following restrictions and 
limitations in his activities:  Lifting limited to 45 pounds, 
sitting no more than 15 minutes at a time and has to change 
position, standing for not more than one hour.  There was no 
limitation on walking.  With respect to nonservice-connected 
carpal tunnel syndrome, the examiner said the veteran had 
restrictions in activities of repetitive motion.  The weight 
restrictions listed by the examiner appear to be based purely 
on the history as provided by veteran.  As discussed 
throughout this decision, the veteran's credibility is quite 
low.  In the Board's judgment, this examiner's judgment as to 
the veteran's work restrictions are badly tainted by an 
exaggerated history.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (a physician's diagnosis that relies on history 
related by the claimant is no better than facts alleged by 
the claimant).  The Board is much more persuaded by the 
November 2001 VA examining physician's assessment that the 
veteran has little or no pathologically based orthopedic 
disability.

In the opinion of the February 1998 VA examiner, the veteran 
had many factors involved in his employability issues.  The 
examinations to evaluation strength, coordination, and joint 
mobility were suboptimal with subjective evidence far 
outweighing the objective data.  The examiner believed that 
the veteran would not be limited in his ability to be 
employed secondary to his peroneal trauma.  However, there 
were indications that the veteran would have difficulty 
performing manual labor secondary to back spasms as 
described, requiring the use of a TENS unit.  She opined that 
the veteran should be able to perform in a sedentary capacity 
with lifting restrictions not to exceed 25 pounds.  It was 
also suggested that distant observations of the veteran as he 
performed daily activity may provide useful ancillary data.  
This examiner's ability to provide an opinion as to whether 
the veteran was unemployable due to his orthopedic 
disabilities was greatly hampered by the veteran's suboptimal 
effort and obfuscation of his actual level of disability 
during the examination.  The examiner felt that "observation 
at a distance" would be of value in evaluating the veteran's 
level of disability, obviously implying that observation 
while the veteran was aware of being evaluated was not 
sufficient to make an accurate assessment of the veteran's 
disability.  

In September 2001, the Board directed a VA orthopedic 
examination in an effort to resolve the inconsistencies and 
difficulties posed by the record in adjudication of the 
veteran's claims.  The November 2001 VA examiner determined 
through objective examination and inconsistencies in the 
veteran's behavior that his subjective complaints likely had 
no basis in underlying pathology.  The examiner was detailed 
and persuasive in describing his reasons for finding that the 
veteran's service-connected orthopedic disabilities of the 
back and knees was minimal to nonexistent.  To the extent 
this determination was inaccurate, this is the fault of the 
veteran, for failing to cooperate during the examination and 
obfuscating his history and current level of disability.

The best evidence available, from the February 1998 and 
November 2001 VA examiners, is that the veteran's residuals 
of in-service perineal trauma (as evaluated by the February 
1998 VA examiner) and service-connected orthopedic 
disabilities (as ascertained by the November 2001 VA 
examiner) do not substantially interfere with employment.  
The veteran does not meet the schedular criteria for TDIU, 
and the evidence shows if anything that the disability 
picture in this case is particularly unexceptional.  The 
other service-connected disabilities are invisible or nearly 
invisible facial scars, sinusitis and residuals of a 
peritoneal abscess (all rated noncompensable).  There is no 
reasonable basis upon which the Board could find that any of 
these noncompensably rated disabilities are exceptional or 
preclude the veteran from obtaining substantially gainful 
employment, and there is no indication in the record that 
they preclude employment.  With such an unexceptional 
disability picture, there is no reason to refer the TDIU 
claim for extraschedular consideration.  The Board 
acknowledges that the veteran is in receipt of Social 
Security Administration disability benefits for disability of 
the upper extremities - these disabilities are not service 
connected, and therefore are not to be considered in 
adjudication of the claim of entitlement for TDIU.  For these 
reasons, the Board finds that the veteran is not incapable of 
obtaining substantially gainful employment due to his 
service-connected disabilities.
 
The veteran's failure to cooperate at the February 1998 and 
November 2001 examinations renders especially difficult any 
adjudication of his claim for TDIU.  Without an examination 
at which the actual level of his service-connected disability 
can be meaningfully ascertained, precise evaluation of the 
level of overall disability is not possible.  Two VA 
examiners, to include a board certified orthopedic surgeon, 
were able to objectively ascertain that the veteran was being 
dishonest, though they couched their findings in less direct 
and more polite language, e.g., stating that his responses 
were magnified, inconsistent, or not valid.  But for purposes 
of precisely ascertaining any etiology and his current level 
of disability, the veteran's obfuscation, exageration and 
clouding of symptoms at VA examinations constitutes a 
constructive failure to appear for those examinations.  Some 
minimal level of cooperation and honesty, in addition to mere 
physical presence, is required to enable a VA examiner to 
conduct an examination.  Given his behavior and intentions, 
the veteran totally frustrated VA's best efforts, and such 
was no better than had he stood outside of the examination 
room door and refused to enter.  Under 38 C.F.R. § 3.655 
(2001), where a claimant fails without good cause to appear 
for scheduled examination in conjunction with a claim for 
increase, the claim will be denied.  TDIU is a claim for 
increase, and the veteran's obfuscation at the February 1998 
and November 2001 VA examinations constitutes in essence a 
failure to appear, requiring denial of the claim.  

To summarize, the claim for TDIU is denied as follows:  (1) 
the veteran does not meet the schedular requirements for a 
TDIU; (2) the best medical evidence available shows his 
service-connected disabilities do not preclude substantially 
gainful employment; and (3) his uncooperative behavior 
constitutes a failure to appear for February 1998 and January 
2001 VA examinations.

In this case, the Board has denied the veteran's claims for 
increase based on his constructive failure to appear at the 
February 1998 and November 2001 VA examinations, but it has 
also adjudicated the claims on the merits, based on the 
evidence as it exists in the claims file.  The merits are 
strongly against each claim adjudicated in this decision.  
Further development or adjudication of any of the veteran's 
claims would be futile, particularly in light of his repeated 
history of exaggerating, obfuscating and clouding his level 
of disability on VA examination.  Strict procedural or 
evidentiary development in the face of the veteran's lack of 
cooperation would be a pointless exercise and a waste of 
administrative resources.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.  

Entitlement to a rating in excess of 10 percent for chronic 
lumbosacral strain, from August 11, 1995 to August 24, 1997, 
is denied.  

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated 20 percent disabling for the period 
from August 25, 1997, is denied.  

Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated 10 percent disabling, is denied.  

Entitlement to an increased rating for chondromalacia of the 
left knee, currently rated 10 percent disabling, is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.  



		
	J.F. GOUGH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

